 




EXHIBIT 10.1

ANY SHARES ACQUIRED UPON CONVERSION OF THIS NOTE OR ANY PORTION THEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (THE “ACT”) OR ANY
STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, OR OTHERWISE TRANSFERRED IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS,
OR (B) AN OPINION OF COUNSEL ACCEPTABLE TO COUNSEL FOR THE ISSUER THAT SUCH
REGISTRATION IS NOT REQUIRED AND THAT THE PROPOSED TRANSFER MAY BE MADE WITHOUT
VIOLATION OF THE ACT AND ANY APPLICABLE STATE SECURITIES LAW.




$1,000,000

August 3, 2020




BASANITE, INC.
(a Nevada corporation)

20% SECURED CONVERTIBLE PROMISSORY NOTE
Due On or Before February 3, 2021

BASANITE, INC., a Nevada corporation (the “Company”), for value received and
intending to be legally bound, hereby promises to pay to the order of The
Richard A. LoRicco Sr. and Lucille M. LoRicco Irrevocable Insurance Trust DTD
4/28/95, Louis Demaio as Trustee, as Agent (the “Agent”) for itself and
[_____________] (collectively, the “Holders”), the principal amount of One
Million Dollars (the “Principal Amount”) on or before February 3, 2021 (the
“Maturity Date”), together with interest thereon at the rate of 20% per annum
(the “Interest”), as set forth herein (the “Note”).

1.

Security: As security for the obligations set forth in this Note, and as more
fully described in the Security Agreement entered into by the Company and Agent
herewith, the Company grants to Agent for the benefit of the Holders a security
interest in, among other things, all equipment owned by the Company.  

2.

Convertible Note:  By accepting this Note, Agent on behalf of the Holders hereby
acknowledges that this Note has not been registered under the Securities Act of
1933, as amended (the “Act”), or any state securities laws and Agent on behalf
of the Holders represent that they are acquiring this Note and will acquire any
shares issued upon conversion hereof, for their own account, for investment
purposes only and not with a view to, or for sale in connection with, any
distribution of such securities and Holders agree to reaffirm, in writing, this
investment representation at the time of exercise of the conversion right set
forth herein.

3.

Principal and Interest Payment:  The Company shall pay (or cause to be paid)
interest to the Agent on the aggregate unconverted and then outstanding
principal amount of this Note at the rate of 20% per annum, accrued monthly for
the first four months of this Note and payable in cash in US Dollars thereafter
until the Maturity Date of February 3, 2021, unless the Note is converted or
prepaid prior to the Maturity Date.  In the event the Note is converted any and
all accrued but unpaid interest on the Note shall be satisfied in connection
with such conversion and cancelled pursuant to terms of the Section 4(a) below.
 In the event the Note is prepaid in full any and all accrued but unpaid
interest on the Note shall be due and payable at such time.











--------------------------------------------------------------------------------

 




4.

Conversion of Note by the Agent:  This Note may be converted (“Conversion”) into
shares of Common Stock of the Company (the “Common Stock”) by Agent for the
benefit of the Holders as follows:

(a)

Subject to and upon compliance with the provision of this Section 4, upon three
(3) days’ notice to the Company, the Agent for the benefit of the Holders may
convert the unpaid principal balance of the Note (and any accrued and unpaid
interest) into fully-paid and non-assessable shares of Common Stock, par value
$0.001 per share, of the Company (the “Shares”) at the conversion rate equal to
the per share cash price paid for the Shares by any third party investor(s) with
total proceeds to the Company of not less than $500,000 (the “Conversion
Price”). Upon conversion, the principal and any accrued and unpaid interest
thereon shall be canceled.  Shares issuable upon conversion of the Note shall be
issued in the name of the Holders and shall be transferrable only in accordance
with all of the terms and restrictions contained herein. Holders represent that
they are an “accredited investor” as defined by the Act and has reviewed the
Company’s filings with the Securities and Exchange Commission and has not relied
on any other information when entering into this Note.

(b)

Fractional Shares:   No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Note. As to any fraction of a
share which the Holders would otherwise be entitled to purchase upon such
conversion, the Company shall at its election, either pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Conversion Price or round up to the next whole share.

(c)

Reclassification or Change:  Whenever any reclassification or change of the
outstanding shares of Common Stock shall occur (other than a change in par
value, or from par value to no par, or from no par to par value, or as a result
of a subdivision or combination), effective provision shall be made whereby the
Holders shall have the right, at any time thereafter, to receive upon conversion
of the Note the kind of stock, other securities or property receivable upon such
reclassification by a holder of the number of share of Common Stock issuable
upon conversion of this Note immediately prior to such reclassification.
Thereafter, the rights of the parties hereto with respect to the adjustments of
the amount of securities or other property obtainable upon conversion of this
Note shall be appropriately continued and preserved, so as to afford as nearly
as may be possible protection of the nature afforded by this subparagraph (e).

5.

Securities Laws and Restrictions:  This Note and the Common shares issuable upon
conversion have not been registered for sale under the Act, and neither this
Note nor those shares nor any interest in this Note nor those shares may be
sold, offered for sale, pledged or otherwise disposed of without compliance with
applicable securities laws, including, without limitation, an effective
registration statement relating thereto or delivery of an opinion of counsel
acceptable to the Company that such registration is not required under the Act.
Holders have reviewed the Company’s periodic and annual reports as filed with
the Securities and Exchange Commission (the “SEC Reports”) and has based its
investment decision solely on the information contained in the SEC Reports.
 Holders represent and warrant individually that they are an “accredited
investor” as defined under the Act.

6.

Negative Covenant: Prior to the payment in full in cash in US Dollars of this
Note (or conversion in accordance with its terms), the Company shall not incur
any additional debt or equity investments without the Agent’s consent.











--------------------------------------------------------------------------------

 




7.

Events of Default:  If any of the following conditions or events (“Events of
Default”) shall occur and shall be continuing:

(i)

if the Company shall materially default in the performance of or compliance with
any material term contained herein and such default shall not have been remedied
within twenty days after written notice thereof from the Agent to the Company;
or

(ii)

if the Company shall make an assignment for the benefit of creditors, or a
voluntary petition for reorganization under Title 11 of the Unites States Code
(“Title 11”) shall be filed by the Company or an order shall be entered granting
relief to the Company under Title 11 or a petition shall be filed by the Company
in bankruptcy, or the Company shall be adjudicated as bankrupt, or shall file
any petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, or shall file any answer admitting
or not contesting the material allegations of a petition filed against the
Company any such proceeding, or shall seek or consent to or acquiesce in the
appointment of any trustee, receiver or liquidator of the Company or of all or
any substantial part of the properties of the Company or if the Company or its
directors or majority shareholders shall take any action looking to the
dissolution or liquidation of the Company; or

(iii)

if within 120 days after the commencement of an action against the Company
seeking a reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such action shall not have been dismissed or nullified or all orders
or proceedings thereunder affecting the operations or the business of the
Company stayed, or if the stay of any such order or proceeding shall thereafter
be set aside, or if, within 120 days after the appointment without the consent
or acquiescence of the Company of any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company such
appointment shall not have been vacated;

then, and in any such event, the Agent may at any time (unless such Event of
Default shall theretofore have been remedied) at its option, by written notice
to the Company, declare the Note to be due and payable, whereupon the Note shall
forthwith mature and become due and payable, together with interest accrued
thereon, and thereafter interest shall be due, at the rate per annum hereinabove
provided, on the entire principal balance until the same is fully paid, and on
any overdue interest (but only to the extent permitted by law), without
presentment, demand, protest or notice, all of which are hereby waived, subject
however, to the other terms, including those relating to subordination, of this
Note.  No course of dealing and no delay on the part of Agent in exercising any
right shall operate as a waiver thereof or otherwise prejudice Agent’s rights,
powers or remedies.  No right, power or remedy conferred by this Note upon Agent
shall be exclusive of any other right, power or remedy referred to herein or now
or hereafter available at law, in equity, by statute or otherwise.











--------------------------------------------------------------------------------

 




8.

Notice:  All notices required or permitted to be given under this Note shall be
in writing (delivered by hand or sent certified or registered mail, return
receipt requested, or by nationally recognized overnight courier service)
addressed to the respective party at the address indicated on the signature page
of this Note. Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the third business day
following the date of mailing, if sent by nationally recognized overnight
courier service or (ii) upon actual receipt by the party to whom such notice is
required to be given.

9.

Governing Law and Jurisdiction:  The Note shall be governed by the laws of the
State of Florida. This Note and all issues arising out of this Note will be
governed by and construed solely and exclusively under and pursuant to the laws
of the State of Florida. Each of the parties hereto expressly and irrevocably
agrees that any legal suit, action or proceeding arising out of or relating to
this Agreement will be instituted exclusively in Broward County, Florida.

10.

Severability:  If any provision, paragraph or subparagraph of this Note is
adjudged by any court to be void or unenforceable in whole or in part, this
adjudication shall not affect the validity of the remainder of the Note,
including any other provision, paragraph or subparagraph. Each provision,
paragraph or subparagraph of this Note is separable from every other provision,
paragraph and subparagraph and constitutes a separate and distinct covenant.

11.

Amendment:  This Note may only be amended in writing, duly endorsed by the
parties hereto.

12.

Heading:  The headings in this Note are solely for convenience of reference and
shall not affect its interpretation.

BASANITE, INC.:

 

 

 

 

 

AGENT:

 

 

 

 

HOLDER:

 

 

 

 

 

HOLDER:

 

 

 















